Title: To Alexander Hamilton from James McHenry, 16 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 16th. July 1799—
          
          You will percieve by the enclosed copy of a letter from me, to Archibald Crary Esqure of this date, that in consequence of a request, made to me yesterday, by the Secretary of the Treasury, to give orders for the erection of an hospital, for the reception of sick seamen, and marines, and his suggesting for its site either Goat or Rose Island, in the Harbour of New Port Rhode Island; I have directed Mr. A Crary, to cause, such an Hospital to be erected; but that entertaining an opinion it is improper, to place hospitals for sick seamen and marines, near any Garrison, I have restricted him from building the same, on either Goat or Rose Island, untill your opinion shall be signified to him thro’ the Commanding officer at Rhode Island, that it would be proper, and safe for the troops, so to place it.
          I consider the Question presented for your opinion, as requiring a previous, and due attention, to military propriety, the healthfulness of the troops that are and may be in garrison, and the dimensions of the islands, proposed for sites.
          Circumstanced as Major Tousard is, I should not think it proper to urge his opinion on the subject.
          I am Sir with great respect your obedient servant
          
            James McHenry
          
          Major General Alexander Hamilton—
        